Citation Nr: 0520571	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to an effective date earlier than May 5, 
1997, for an evaluation in excess of 10 percent for traumatic 
arthritis, left foot.

3.  Entitlement to an effective date earlier than January 
1997 for regular aid and attendance for the veteran's spouse.

4.  Entitlement to a compensable evaluation for pyelitis 
residuals.


REPRESENTATION

Appellant represented by:	Winston P. Alcendor, Agent



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1948 to March 1952.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Video Teleconference Hearing in 
January 2003 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.

In a decision dated in July 2003, the Board determined that 
new and material evidence was received to reopen previously 
denied claims for entitlement to service connection for a 
left hip disorder and a neck disorder and granted the 
veteran's appeal to that extent and remanded those issues to 
the RO for additional development.  The Board also remanded 
the issues of entitlement to a compensable rating for 
pyelitis and entitlement to earlier effective dates for 
entitlement to a rating in excess of 10 percent for traumatic 
arthritis, left foot, and entitlement to regular aid and 
attendance for the veteran's spouse.  The January 2005 rating 
decision granted service connection for degenerative 
arthritis, cervical spine, with an evaluation of 10 percent.  
In light of that allowance, the issue of entitlement to 
service connection for a neck disorder is no longer before 
the Board and will not be discussed in this decision.  The RO 
completed the additional development on the remaining issues 
and returned them to the Board for further appellate review.

The appeal of the issue of entitlement to an effective date 
earlier than January 1997 for regular aid and attendance for 
the veteran's spouse is discussed in the Remand portion of 
this document and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with arthritis of the 
left hip.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for arthritis, left hip, 
and neither is there any evidence of arthritis, left hip, 
within one year of the veteran's separation from active 
service.

3.  Arthritis, left hip, did not manifest until decades after 
the veteran's active service.
The evidence of record does not show the veteran's left hip 
disorder to have been caused or made worse by his active 
military service, nor may it be presumed to have been caused 
or made worse by his active military service.

4.  A November 1988 rating decision granted a compensable 
evaluation of 10 percent for traumatic arthritis, left foot, 
effective March 30, 1988.  The veteran appealed the decision 
and the Board denied the appeal in a June 1990 decision.  The 
claims file reflects no record of the veteran having appealed 
the Board's decision, and it became final in accordance with 
applicable law.

5.  The claim file reflects no evidence of an informal or 
formal claim for an increase for traumatic arthritis, left 
foot, after the 1990 Board decision until the veteran's 
current claim dated in May 1997.

6.  The evidence of record shows the effective date of the 
veteran's increased rating for his traumatic arthritis, left 
foot, to have been fixed in accordance with applicable law 
and regulations.

7.  The veteran's pyelitis does not manifest any active 
symptomatology.
8.  Renal dysfunction which manifests albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under DC 7101, has not been more nearly 
approximated.

9.  Voiding dysfunction requiring the wear of absorbent 
materials which must be changed less than two times a day has 
not been more nearly approximated.

10.  Urinary frequency with daytime voiding interval between 
two and three hours, or awakening to void two more times per 
night; or, obstructed voiding, which manifests with urine 
retention requiring intermittent or continuous 
catheterization, been more nearly approximated.

11.  Marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following: 1) Post-void residuals greater 
than 150 cc; 2) Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec); 3) Recurrent urinary tract 
infections secondary to obstruction; 4) Stricture disease 
requiring periodic dilatation every 2 to 3 months, has not 
been more nearly approximated.

12.  Urinary tract infection requiring long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management, has not been 
more nearly approximated.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2004).

2.  The 1990 Board decision is final.  The requirements for 
an effective date earlier than May 5, 1997, for an evaluation 
in excess of 10 percent for traumatic arthritis, left foot, 
have not been met.  38 U.S.C.A. §§ 5101, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400, 
(2004).

3.  The requirements for a compensable evaluation for 
pyelitis have not been met.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 
7599-7504 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., became effective after 
the veteran filed his claim in 1997.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Veterans' Appeals (Court) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held that, although the 
VCAA, by its terms, envisions the requisite notice being 
provided prior to the initial adjudication of a claim, in 
light of the Secretary's determination and VAOPGCPREC 7-2003, 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant even if the adjudication occurred 
prior to the VCAA.  Pelegrini, 118 Vet. App. at 119-120.  The 
Court further held, however, that in pre-VCAA cases such as 
the veteran's, where the RO could not have complied with the 
notice requirements, the initial adjudication was not error 
and need not be vacated.  Id. at 120.  An appellant in a pre-
VCAA claim, however, on remand, is entitled to a "VCAA 
content-complying notice" and proper subsequent VA process" 
before completion of appellate review.  Pelegrini, 118 Vet. 
App. at 120.  The veteran in fact received such notice while 
the case was on remand.

Duty to notify

In a letter dated in January 2004 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claims, except 
for his claim for an earlier effective date for entitlement 
to additional compensation for regular aid and attendance for 
his wife.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran of all of the 
evidence obtained by the RO and associated with the claim 
file to that date.  The letter also informed the veteran that 
the RO would obtain any federal records related to his claim, 
and that the RO would obtain any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran to send any information he desired 
considered as soon as possible, which the Board construes as 
reasonably informing him to submit any evidence in his 
possession.  In response to the letter, the veteran informed 
the RO that he would submit additional information related to 
his claim, and he identified a private provider from whom he 
desired the RO to obtain records.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 1-2004 
(February 24, 2004); Mayfield v. Nicholson, ___ Vet. App. 
___, No. 02-1077 (April 14, 2005); Pelegrini, 18 Vet. App. at 
120-21; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist

As concerns the duty to assist, the RO contacted the private 
providers identified by the veteran, obtained the existing 
treatment records related to the veteran that they possessed, 
and arranged for appropriate examinations to assist the 
veteran with the development of his claim.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there was a 
request for assistance that was not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist.  38 C.F.R. § 3.159(c).

I.  Service connection claim

Overview

The July 2003 Board decision reopened the veteran's 
previously denied claim for service connection for arthritis, 
left hip.

Factual background

The veteran was wounded in October 1951 while serving in the 
Korean Conflict.  The SMRs reflect that he sustained multiple 
shrapnel wounds to the left leg and left foot.  The field 
treatment records reflect no involvement of the veteran's 
left hip.  The March 1952 Report Of Medical Examination For 
Separation reflects that the veteran's lower extremities and 
musculoskeletal system were assessed as normal.

The veteran filed for service connection in 1952.  The 
October 1952 VA examination report reflects no findings or 
abnormalities of the veteran's left hip.  The November 1952 
rating decision granted service connection for the veteran's 
shrapnel wounds to his legs and left foot.  In February 1988, 
S.D.M., M.D., the veteran's private provider, submitted a 
report which reflected that the veteran was diagnosed with 
arthritis, right hip, and that the left hip could externally 
rotated to 45 degrees.  Dr. M made no diagnosis as concerned 
the left hip.

Subsequent to Dr. M's diagnosis as concerned the right hip, 
the veteran's VA treatment records reflect that he complained 
of pain in his left hip approximately in October 1994, and a 
March 1995 entry reflects an assessment of degenerative joint 
disease, multiple joints, without comment or assessment of 
etiology.

The April 2004 VA orthopedic examination report reflects that 
the veteran reported that his left hip started bothering him 
in the 1970s, and that he was never told that he had a 
childhood hip disorder.  The veteran related that when the 
force of the land mind blast tossed him into the air, he 
landed on his left side, and he associates that claimed event 
with the arthritis in his left hip.  The left hip 
symptomatology progressed to the point where he had a left 
hip replacement in 2002, which required a revision in 2003.  
The examiner noted that the veteran's employment treatment 
records reflected one complaint in June 1953 related to the 
left hip, which was treated with a heat lamp.  After physical 
examination, the examiner rendered a diagnosis of status 
post-left total hip replacement complicated by recurrent 
dislocation in spite of revision surgeries.  In light of the 
physical examination, the evidence of record in the claims 
file, which the examiner reviewed, and the history, as 
reported by the veteran, the examiner opined that it was not 
as least as likely as not that the veteran's left hip 
disorder is related to his 1951 injury in active service.  
The examiner noted the absence of medical evidence of injury 
to the left hip, and the absence of any patient history of 
symptoms related to the hip joints and the timing of the 
onset of arthritis in the hips.

Applicable law and regulation

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  To prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, certain chronic diseases may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  Arthritis 
is one of the diseases listed as eligible for presumptive 
service connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Although the veteran asserts that his 1951 in-service injury 
is the source of his arthritis, left hip, he makes no 
assertion that he manifested any symptoms of arthritis while 
in active service.  Indeed, the evidence of record shows that 
arthritis of the left hip did not manifest until decades 
after active service, and some years after arthritis was 
diagnosed in the right hip as well.  Dr. M's 1988 report 
reflects no indication of active pathology in the veteran's 
left hip.  The opinion of the examiner at the 2004 
examination that there is no nexus between the veteran's left 
hip and his active service is supported by the evidence of 
record.  Thus, the evidence preponderates against the claim.



II.  Effective date of increase

Overview

Historically, the November 1952 rating decision granted 
service connection for the veteran's shrapnel wounds to his 
left foot with a non-compensable evaluation, effective March 
11, 1952.  A November 1988 rating decision granted a 
compensable evaluation of 10 percent, effective March 30, 
1988.  The veteran appealed the decision and the Board denied 
the appeal in a June 1990 decision.  The claims file reflects 
no record of the veteran having appealed the Board's 
decision, and it became final in accordance with applicable 
law.

The veteran and his representative assert that, in light of 
the fact that the veteran sustained the injury to his left 
foot in 1951, the effective date of his 20 percent evaluation 
should be at least the date of his separation from active 
service.

Factual background

The RO received a VA Form 21-4138 from the veteran on May 8, 
1997.  The veteran signed it on May 5, 1997, and in it he 
related the history of his disabilities.  The RO treated the 
statement as an application for an increase.  The May 1998 
rating decision continued the 10 percent evaluation.  The 
November 1998 rating decision granted an increased rating to 
20 percent for arthritis, left foot, effective May 5, 1997.  
The July 2003 Board decision granted the veteran an increased 
rating to 30 percent for his left foot disorder.  The January 
2005 rating decision assigned an effective date of May 5, 
1997 for the increase.

The claims file reflects that, during the period between the 
June 1990 Board decision and the May 1997 statement, the 
veteran was pursuing entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The evidence of 
record reflects no correspondence or other evidence which may 
be construed as an implied claim for an increase for his 
service-connected left foot disability.  At the December 1995 
PTSD examination, the veteran reported that he had a lot of 
pain, bilaterally, in his lower legs, but he related that it 
was due to poor circulation.  VA treatment records dated in 
October 1996 reflect general entries related to pain in 
joints and reference the veteran's left knee replacement.  
The assessment is degenerative joint disease without 
reference to a specific joint.  The same holds true for the 
veteran's treatment records back to December 1993.  Thus, the 
claims file reflects no evidence of the veteran's current 
application for increase having been submitted prior to May 
1997 or any medical evidence that his left foot disability 
more nearly approximated a 20 percent rating earlier than 
that date.

Applicable law and regulation

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).  In the case 
of disability compensation, the earliest date is that on 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim was received within one 
year of that date; otherwise, the effective date is the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of treatment by VA will be accepted as an informal 
claim for increase or to reopen if the report relates to a 
disability for which service connection had previously been 
established or when a claim specifying the benefit sought is 
received with 1 year.  38 C.F.R. § 3.157(a) and (b).


Analysis

As noted above, the claims file reflects no evidence of a 
formal or informal claim for an increase prior to May 1997 or 
any evidence that the veteran manifested the criteria for his 
increased rating prior to that date.  The Board notes the 
veteran's and his representative's assertion that, because he 
was injured when he separated from active service, his 
effective date of his increase should the date of his 
separation from service.  That assertion, however, is 
contrary to the applicable law.  As noted, the 1990 Board 
decision which denied the veteran's appeal of the 1988 rating 
decision became final, and the evidence shows the veteran's 
next application to have been in 1997.

The Board finds that the evidence of record preponderates 
against an effective date earlier than May 5, 1997.  The 
effective date of the veteran's increase to 20 percent was 
fixed in accordance with applicable law.  38 C.F.R. § 3.400.

III.  Increased rating for pyelitis

Overview

The November 1952 rating decision granted service connection 
for pyelitis with a non-compensable evaluation, effective 
March 11, 1952.  A November 1988 rating decision continued 
the non-compensable evaluation, and the veteran appealed the 
decision.  As noted in Part II, above, the 1990 Board 
decision denied the appeal.  An October 2001 rating decision 
denied the veteran's current claim and continued the non-
compensable evaluation.

Factual background

In a report received by the RO in December 1997, R.C., M.D., 
related that he treated the veteran until March 1978, but he 
no longer maintained or possessed any records related to the 
veteran due to the passage of time.  Dr. C. related that he 
treated the veteran for chronic pyelonephritis and 
accompanying episodes of renal calculi, which he treated with 
antibiotics and analgesics for pain and temperature 
elevation.

A VA treatment note of February 1996 reflects an entry that a 
November 1995 urinalysis was negative.  A March 1997 reflects 
that the veteran reported that he had no voiding difficulty 
and nocturia of 0 to 1.

Materials submitted by the veteran in support of his claim 
reflect an April 1989 letter from Dr. M, which related that 
the veteran's treatment records revealed that he was under 
the care of Dr. C for a urologic condition from 1952 to 1976.  
During that time, the veteran had frequent recurrent attacks 
of renal colic accompanied by bouts of pyelonephritis.  Dr. M 
related that the veteran also was treated by a J.L., M.D., 
for the disorder.

An April 1990 letter from Dr. C. related essentially the same 
information as the 1997 report.  Dr. C related that the 
veteran's treatment for renal calculi and frequent secondary 
renal infections of pyelitis and pyelonephritis.  Dr. C 
advised that the urologist he referred the veteran to was 
deceased, and that records of the care were no longer 
available.

The February 2001 VA examination report reflects that the 
veteran denied any nocturia or dysuria, and the only 
complaint he reported was low stream urine.  He denied any 
incontinence.  He reported no recurrent urinary tract 
infections.  The veteran reported that he passed seven or 
eight stones between 1975 and the late 1980s, and he denied 
any recent hospitalizations or urinary tract infections.  He 
reported that he never needed urinary catherization or 
dilatation or drainage.  The veteran denied any invasive or 
non-invasive procedures.  The examiner noted that the 
veteran's blood urea nitrogen bunion/creatine, kidney test, 
and PSA were all normal on the blood work done the month 
prior.  The veteran denied any dialysis.  Examination 
revealed slight enlargement of the prostate, which the 
examiner noted as normal for the veteran's age.  There was no 
fistula, no residual GU or malignancy, and there was mild 
testicular atrophy.  Sensation and reflexes were normal.  The 
examiner rendered a diagnosis of status post-treatment for 
acute pyelitis with no residuals, benign prostatic 
hypertrophym, and erectile dysfunction vascular.

A November 2002 memorandum from Dr. M reflects that the 
veteran experienced renal insufficiency in 1999, and that he 
experienced ongoing renal problems off an on since 1990 to 
then present time.

The March 2003 VA examination report reflects that the 
veteran related his in-service treatment for pyelitis and his 
having had recurrent kidney stones after his active service.  
He denied any current kidney stone attacks or any lethargy.  
The veteran related that he had no problems with increased 
frequency at day or nighttime or incontinence of urine.  He 
also denied any hematuria but admitted to dysuria at times.  
The examiner noted that a review of the claim file failed to 
reveal any treatment for pyelitis after the in-service 
episode.  The examiner noted the report of renal 
insufficiency in 1999, but observed that there were no 
hospital progress reports of any recent episodes of pyelitis.  
The veteran related no complaint of flank pain at the 
examination.  The examiner recommended an examination by the 
urology department.

In a March 2004 reply to the RO's request for treatment 
records, Dr. M advised that his office had no records of 
treatment of the veteran for pyelitis from 1998 to the 
present.

The April 2004 VA urology examination report reflects that 
the examiner noted that the veteran was last seen by that 
clinic in 1999 for poor erections, which responded to 
urethral suppositories.  The examiner also observed that the 
veteran apparently had a kidney stone in 1975, but that he 
had not had any subsequent flank pain or symptoms or stones 
for the last 15 years.  The report reflects that the veteran 
is followed in the urology clinic with PSA blood test, 
digital rectal examination, and urinalyses, and that 
apparently no abnormalities were found.  Physical examination 
revealed both testes to be descended, somewhat sensitive, and 
were slightly reduced in size.  The left epididymis was 
prominent and slightly tender but not acutely inflamed.  The 
prostate was 1+ and palpably benign.  No inguinal hernias 
were present.  The examiner noted that the veteran's voiding 
history is normal, and that he really had no significant 
urologic symptoms at the time of the examination.

Applicable law and regulation

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).
 
Analysis

The veteran currently is evaluated analogously under DC 7504, 
pyelonephritis, 38 C.F.R. § 4.20, which is rated either under 
the criteria for renal dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, DC 
7504.  The rating criteria for renal dysfunction provide that 
symptomatology of albumin, constant or recurring, with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under DC 7101, warrants a compensable evaluation of 30 
percent.  Album and casts with history of acute nephritis; 
or, hypertension which is non-compensable under DC 7101, 
warrants a non-compensable evaluation.  38 C.F.R. § 4.115a.  
Urinary tract infection requiring long-term drug therapy, one 
to two hospitalizations per year, and/or requiring 
intermittent intensive management, warrants an evaluation of 
10 percent.  Id.

While the Board notes the evidence of record of the veteran's 
pyelitis in the 1970s, and Dr. Christman's report that he 
treated him for renal symptomatology, there simply is no 
medical evidence of current symptomatology to support the 
veteran's claim for an increase.  The Board finds noteworthy 
the fact that Dr. M noted treatment for renal insufficiency 
in 1999 but yet there are no records.  Further, the March 
1997 treatment note reflects the veteran reported no voiding 
difficulty and the February 2001 examination noted no 
significant pathology.  Whatever may have been the veteran's 
symptoms in 1999 or earlier, the evidence shows that there is 
no current symptomatology which would warrant a compensable 
rating.  As set forth above, evaluations are based on the 
current condition of a disability.  The veteran's pyelitis 
manifests no active residuals which would warrant a 
compensable evaluation, as reflected in the 2001 and 2004 
examinations.  38 C.F.R. § 4.7.

Although DC 7504 provides that pyelonephritis is rated under 
§ 4.115a for renal dysfunction or urinary tract infection, 
the Board also considered the veteran's claim under the 
provisions voiding dysfunction, urinary frequency, and 
obstructed voiding.  The evidence of record does not show his 
pyelitis residuals to manifest or more nearly approximate any 
of those criteria.


ORDER

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to an effective date earlier than May 5, 1997, 
for an evaluation in excess of 10 percent for traumatic 
arthritis, left foot, is denied.

Entitlement to a compensable evaluation for pyelitis is 
denied.


REMAND

The VCAA notice requirements are set forth above.  The 
veteran had not perfected an appeal of this issue at the time 
the letter was issued, so it was not listed with the claims 
for which the veteran was provided notice.  While the VCAA 
notice and the applicable law on effective dates are set 
forth in the statement of the case (SOC) for this issue, the 
veteran was not provided a VCAA letter for this claim, and he 
is entitled to content-compliant notice and proper VA process 
on remand.  Pelegrini, 18 Vet. App. at 120; see also Huston 
v. Principi, 17 Vet. App. 195 (2003).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should provide a letter to 
the veteran which specifically addresses 
the VCAA and its requirements of notice 
and assistance as concerns his claim for 
an earlier effective date for entitlement 
to additional compensation for regular 
aid and attendance for his wife.  In 
addition to the other required 
information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.

2.  After the above is completed, the RO 
shall review all of the evidence 
obtained since the supplemental SOC 
(SSOC) in light of all the other 
evidence of record.  To the extent that 
the benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


